EXHIBIT 10.7

 

 

ADMINISTRATIVE SERVICES AGREEMENT

 

by and among

 

LAZ-MD HOLDINGS LLC,

 

LFCM HOLDINGS LLC

 

and

 

LAZARD GROUP LLC

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS

   1

ARTICLE II

 

AGREEMENT TO PROVIDE AND ACCEPT SERVICES

   1    

Section 2.01.

  

Provision of Services

   1    

Section 2.02.

  

Access

   2    

Section 2.03.

  

Cooperation

   3    

Section 2.04.

  

Performance Review

   3

ARTICLE III

 

TERMS AND CONDITIONS; PAYMENT; INDEPENDENT CONTRACTORS

   3    

Section 3.01.

  

Terms and Conditions of Services

   3    

Section 3.02.

  

Payments

   6    

Section 3.03.

  

Disclaimer of Warranty

   6    

Section 3.04.

  

Use of Services

   6    

Section 3.04.

  

Records and Audit Rights

   6

ARTICLE IV

 

TERM OF SERVICES

   7

ARTICLE V

 

FORCE MAJEURE

   8

ARTICLE VI

 

LIABILITIES

   8    

Section 6.01.

  

Consequential and Other Damages

   8    

Section 6.02.

  

Release and Indemnity

   8

ARTICLE VII

 

TERMINATION

   10    

Section 7.01.

  

Termination

   10    

Section 7.02.

  

Breach of Services Agreement; Change of Control; Termination of Alliance Term

   11    

Section 7.03.

  

Sums Due

   11    

Section 7.04.

  

Effect of Termination

   12

ARTICLE VIII

 

MISCELLANEOUS

   12    

Section 8.01.

  

Assignment

   12    

Section 8.02.

  

No Third-Party Beneficiaries

   12    

Section 8.03.

  

Amendments

   12    

Section 8.04.

  

Waivers

   12    

Section 8.05.

  

Notices

   13    

Section 8.06.

  

Exhibits and Schedules; Interpretation

   13    

Section 8.07.

  

Counterparts

   14    

Section 8.08.

  

Entire Agreement

   14    

Section 8.09.

  

Severability

   14    

Section 8.10.

  

Delaware Court

   14    

Section 8.11.

  

Governing Law

   14    

Section 8.12.

  

Confidentiality; Title to Data

   15

 



--------------------------------------------------------------------------------

   

Section 8.13.

  

Administrative Representatives

   15    

Section 8.14.

  

Dispute Resolution

   15

 

Schedule 1 – Lazard LAZ-MD Services

Schedule 2 – Lazard LFCM Services

Schedule 3 – LFCM Services

 



--------------------------------------------------------------------------------

This ADMINISTRATIVE SERVICES AGREEMENT, dated as of May 10, 2005 (this “Services
Agreement”), is by and among LAZ-MD Holdings LLC, a Delaware limited liability
company (“LAZ-MD Holdings”), LFCM Holdings LLC, a Delaware limited liability
company (“LFCM Holdings”), and Lazard Group LLC, a Delaware limited liability
company (“Lazard Group”). Each of LAZ-MD Holdings, LFCM Holdings and Lazard
Group is sometimes hereinafter referred to as a “Party” and collectively are
referred to as the “Parties.”

 

WHEREAS, LAZ-MD Holdings, LFCM Holdings and Lazard Group are parties to that
certain Master Separation Agreement, dated as of the date hereof (the “Master
Separation Agreement”), with Lazard Ltd, a Bermuda limited company, pursuant to
which, on the date hereof, certain assets of Lazard Group and its Subsidiaries
were contributed, transferred and assigned to LFCM Holdings and its
Subsidiaries, and pursuant to which LFCM Holdings and its Subsidiaries assumed
certain liabilities of Lazard Group and its Subsidiaries (the “Contribution”);
and

 

WHEREAS, pursuant to the Master Separation Agreement, on the date hereof and
after the Contribution, Lazard Group distributed all of the limited liability
company interests in LFCM Holdings to LAZ-MD Holdings, and immediately
thereafter, LAZ-MD Holdings distributed all of such limited liability company
interests in LFCM Holdings to its members (such distributions, together with the
Contribution, the “Separation”); and

 

WHEREAS, the Master Separation Agreement provides that, to facilitate the
Separation, the Parties hereto would enter into this Services Agreement upon
consummation of the Separation, pursuant to which Lazard Group would provide
certain services to each of LAZ-MD Holdings and LFCM Holdings, and LFCM Holdings
would provide certain services to Lazard Group, each on the terms and conditions
set forth in this Services Agreement.

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

All terms used herein and not defined herein shall have the meanings assigned to
them in the Separation Agreement.

 

ARTICLE II

 

AGREEMENT TO PROVIDE AND ACCEPT SERVICES

 

Section 2.01. Provision of Services. (a) Lazard LAZ-MD Services. Subject in all
cases to the terms and conditions contained herein and on Schedule 1, Lazard
Group shall provide, or shall cause its Subsidiaries or third parties designated
by it (such designated Subsidiaries and third parties, together with Lazard
Group, being herein collectively referred to as the “Lazard Service Providers”)
to provide, to LAZ-MD Holdings or its designated Subsidiaries, the services
listed on Schedule 1 (the “Lazard LAZ-MD Services”) in accordance with Section
3.01. Any decisions as to which of the Lazard Service Providers (including the

 



--------------------------------------------------------------------------------

decisions to use third parties) shall provide the Lazard LAZ-MD Services shall
be made by Lazard Group in its sole discretion. Except as otherwise agreed in
writing by Lazard Group and LAZ-MD Holdings, each Lazard LAZ-MD Service shall be
provided in exchange for the Fee with respect to such Lazard LAZ-MD Service, and
shall be provided and accepted in accordance with the terms, limitations and
conditions set forth herein and on Schedule 1.

 

(b) Lazard LFCM Services. Subject in all cases to the terms and conditions
contained herein and on Schedule 2, Lazard Group shall provide, or shall cause
the applicable Lazard Service Providers to provide, to LFCM Holdings or its
designated Subsidiaries, the services listed on Schedule 2 (the “Lazard LFCM
Services”) in accordance with Section 3.01. Any decisions as to which of the
Lazard Service Providers (including the decisions to use third parties) shall
provide the Lazard LFCM Services shall be made by Lazard Group in its sole
discretion. Except as otherwise agreed in writing by Lazard Group and LFCM
Holdings, each Lazard LFCM Service shall be provided in exchange for the Fee
with respect to such Lazard LFCM Service, and shall be provided and accepted in
accordance with the terms, limitations and conditions set forth herein and on
Schedule 2.

 

(c) LFCM Services. Subject in all cases to the terms and conditions contained
herein and on Schedule 3, LFCM Holdings shall provide, or shall cause its
Subsidiaries or third parties designated by it (such designated Subsidiaries and
third parties, together with LFCM Holdings, being herein collectively referred
to as the “LFCM Service Providers”) to provide, to Lazard Group or its
designated Subsidiaries the services listed on Schedule 3 (the “LFCM Services”)
in accordance with Section 3.01. Any decisions as to which of the LFCM Service
Providers (including the decisions to use third parties) shall provide the LFCM
Services shall be made by LFCM Holdings in its sole discretion. Except as
otherwise agreed in writing by LFCM Holdings and Lazard Group, each LFCM Service
shall be provided in exchange for the Fee with respect to such LFCM Service, and
shall be provided and accepted in accordance with the terms, limitations and
conditions set forth herein and on Schedule 3.

 

(d) Certain Defined Terms. As used in this Services Agreement, (i) each of
Lazard Group (with respect to the Lazard LAZ-MD Services and the Lazard LFCM
Services) and LFCM Holdings (with respect to the LFCM Services) is sometimes
referred to as a “Service Provider” and collectively are referred to as the
“Service Providers”; (ii) each of the Lazard LFCM Services, the Lazard LAZ-MD
Services and the LFCM Services is sometimes referred to as a “Service” and
collectively are referred to as the “Services”; and (iii) the Party receiving
any particular Service is sometimes referred to as the “Receiving Party.”

 

Section 2.02. Access. Each Receiving Party shall (a) make available on a timely
basis to the Service Providers all information and materials reasonably
requested by such Service Providers to enable such Service Providers to provide
the applicable Services to such Receiving Party; and (b) provide to the Service
Providers reasonable access to the premises of such Receiving Party to the
extent necessary for the Service Providers to provide the applicable Services to
such Receiving Party. The Service Provider shall be entitled to rely upon the
genuineness, validity or truthfulness of any document, instrument or other
writing presented by the Receiving Party in connection with this Services
Agreement. The Service Provider shall not be liable for any impairment of any
Service caused by its not receiving information, either timely

 

-2-



--------------------------------------------------------------------------------

or at all, or by its receiving inaccurate or incomplete information from the
Receiving Party that is required or reasonably requested regarding that Service.

 

Section 2.03. Cooperation. The applicable Service Provider and Receiving Party
shall cooperate with each other in all reasonable respects in matters relating
to the provision and receipt of the Services. Such cooperation shall include
obtaining all consents, licenses or approvals necessary to permit each party to
perform its obligations hereunder.

 

Section 2.04. Performance Review. The Parties will meet annually on or about
October 31 to review the Service standards, performance measures and activity
levels and, if applicable, any adjustments to the Fee for any particular
Service. The Parties will use their good-faith efforts to resolve any issues
concerning Service standards, performance measures or changes in Fees during
these meetings. Any issues that the Parties are not able to resolve pursuant to
the foregoing sentence shall be resolved in accordance with Section 8.14.

 

ARTICLE III

 

TERMS AND CONDITIONS; PAYMENT; INDEPENDENT CONTRACTORS

 

Section 3.01. Terms and Conditions of Services. (a) Unless otherwise expressly
agreed by the applicable Service Provider and the Receiving Party or set forth
herein, (i) in providing the Lazard LAZ-MD Services, the Lazard Service
Providers shall use their commercially reasonable efforts to exercise the same
degree of care as Lazard Group and its Subsidiaries have historically exercised
in providing such Lazard LAZ-MD Services to Subsidiaries of Lazard Group prior
to the date hereof, (ii) in providing the Lazard LFCM Services, the Lazard
Service Providers shall use their commercially reasonable efforts to exercise
the same degree of care as Lazard Group and its Subsidiaries have historically
exercised in providing such Lazard LFCM Services to the LFCM Businesses prior to
the date hereof, and (iii) in providing the LFCM Services, the LFCM Service
Providers shall use their commercially reasonable efforts to exercise the same
degree of care as the LFCM Businesses have historically exercised in providing
such LFCM Services to Lazard Group or its applicable Subsidiaries prior to the
date hereof, in each of cases (i), (ii) and (iii), including with respect to
quality, priority, responsiveness and timeliness as has been historically
exercised by such Service Provider, subject in each case to adjustments to take
into account the Separation and the separate nature of the Parties; provided,
however, that in no event shall the scope of the Services required to be
performed hereunder exceed that described on Schedule 1, 2 or 3. Each Service
Provider shall act under this Services Agreement solely as an independent
contractor and not as an agent or employee of the Receiving Party. In no event
shall any Service Provider be required to provide any Service that it reasonably
believes does not comply with applicable law.

 

(b) The provision of Services by Service Providers shall be subject to Article V
hereof.

 

(c) If it is necessary for any Service Provider to increase in any material
respect the staffing or acquire any material equipment or make any material
investments or material capital or other expenditures in order to accommodate an
increase in the use of any Service beyond the level of use of such Service by or
to, as applicable, the LFCM Businesses

 

-3-



--------------------------------------------------------------------------------

immediately prior to the date hereof, such Service Provider shall inform the
Receiving Party in writing of such increase in staffing level, equipment
acquisitions, investments or capital or other expenditures before any such cost
or expense is incurred. Upon mutual agreement of the Service Provider and the
Receiving Party as to the necessity of any such increase, the Receiving Party
shall (unless the Receiving Party and the Service Provider shall otherwise agree
in writing) advance to the relevant Service Providers an amount equal to any
upfront actual costs and expenses to be incurred in connection therewith. The
Receiving Party shall reimburse the Service Provider for the remainder of such
actual costs and expenses to be incurred in connection therewith on a monthly
basis after such costs and expenses are incurred by the Service Provider. If
such mutual agreement is not reached, such Service Provider shall have no
obligation to make any such increase in staffing level, equipment acquisitions,
investments or capital or other expenditures.

 

(d) If the provision of any Service requires the Receiving Party (or any of its
Subsidiaries) to hold third-party licenses or other agreements relating to
software, systems and/or processes (“Required Licenses”), the Receiving Party or
its applicable Subsidiary shall obtain such Required Licenses at its own expense
and at no cost to the Service Provider; provided, that, upon request of the
Receiving Party, the Service Provider shall provide reasonable cooperation and
assistance to such Receiving Party in the procurement of such Required Licenses.
If the Receiving Party or its applicable Subsidiary is unable to obtain any such
Required License, the Service Provider and the Receiving Party shall use
reasonable efforts to establish alternative arrangements to provide the Service
in the absence of such Required License; provided, that the Service Provider
shall not be responsible for any interruption in or impairment of the Service
relating to the establishment or terms of such alternative arrangements; and
provided, further, that any portion of the Service requiring the use of such
Required Licenses shall terminate in the event that the Service Provider and the
Receiving Party are, in the exercise of their reasonable efforts, unable to
establish such alternative arrangements. The Receiving Party shall be
responsible for all costs and expenses associated with the establishment of such
alternative arrangements or, if the relevant Parties fail to establish such
alternative arrangements as specified above, any costs or expenses associated
with or arising in connection with early termination of such Service. The
Service Provider shall not be obligated under this Services Agreement to provide
the Service (or portion thereof) corresponding to such Required License during
any period in which the Receiving Party or its applicable Subsidiary does not
have such Required License.

 

(e) Under no circumstances shall any Service Provider be obligated to provide
any Service requiring an opinion, advice or representation as to which liability
may be created for such Service Provider or its Affiliates due to claims from
the Receiving Party or any other person or entity, including any Governmental
Authority (e.g., legal opinions or advice, tax opinions or advice, compliance
opinions or advice), other than such customary representations as may reasonably
be required by accountants in connection with the preparation of audited
financial statements.

 

(f) The Parties acknowledge that the provision of Services hereunder may require
the Service Provider to enter into new or amended agreements with third parties
or obtain the consent and approval of third parties. The Service Provider shall
use reasonable efforts to enter into such agreements and to obtain such consents
and approvals for a time period not to

 

-4-



--------------------------------------------------------------------------------

exceed the applicable termination date of such Service hereunder. The Receiving
Party may accept or reject the terms of such agreement or consent and approval;
provided that in the event that the Receiving Party rejects the terms of any
such agreement or such consent and approval, the Service Provider shall not be
obligated to provide that portion of the Service requiring such agreement or
such consent and approval and, subject to the immediately following sentence,
such portion of the Service shall terminate. If the Receiving Party rejects the
terms of any such agreement or consent and approval, the Service Provider and
the Receiving Party shall, if requested by the Receiving Party, use reasonable
efforts to establish alternative arrangements to provide the Service in the
absence of such agreement, consent or approval; provided, that the Service
Provider shall not be responsible for any interruption in or impairment of the
Service relating to the establishment or terms of such alternative arrangements;
and provided, further, that such portion of the Service requiring the
third-party agreement, consent or approval shall terminate in the event that the
Parties, in the exercise of their reasonable efforts, are unable to establish
such alternative arrangements. The Receiving Party shall be responsible for all
costs and expenses associated with entry into such new or amended agreements,
the establishment of such alternative arrangements or the obtaining of any
consent or approval, or, if the Receiving Party does not accept the terms of
such agreements, consents or approvals or the Parties fail to establish such
alternative arrangements as specified above, any costs or expenses associated
with or arising in connection with early termination of such Service.

 

(g) If the provision of any Service requires the use of Service Provider-issued
checks or other fund transfers by the Service Provider on behalf of the
Receiving Party (or as authorized in advance by the Receiving Party), the
Service Provider shall issue such checks or make such fund transfers only to the
extent they are adequately funded by the Receiving Party prior to such check
issuance or fund transfer in accordance with Section 3.02(a).

 

(h) The Service Provider shall have the right to shut down temporarily for
maintenance purposes the operation of the facilities providing any Service
whenever, in such Service Provider’s discretion, such action is necessary;
provided that such Service Provider shall provide written notice of any such
shutdown to the Receiving Party as reasonably in advance of such shutdown as
practicable and shall use commercially reasonable efforts to schedule such
maintenance in consultation with the Receiving Party so as not to unreasonably
interfere with the Receiving Party’s business. Such Service Provider shall be
relieved of its obligations to provide the Services affected by such shutdown
during the period that its facilities are so shut down but shall use reasonable
efforts to minimize each period of shutdown.

 

(i) To the extent that it is not practicable to have the Receiving Party as the
contracting party for any third-party license or agreement relating to the
provision of any Service to the Receiving Party or its applicable Subsidiary and
such third-party license or agreement is necessary for the provision hereunder
of such Service after the date hereof, the Service Provider shall (or shall
cause its relevant Subsidiary to) use commercially reasonable efforts to cause
all such third-party contracts to extend to and be enforceable by the Receiving
Party, or to assign such contracts to the Receiving Party (at the sole expense
of the Receiving Party). In the event that such contracts are not extendable or
assignable, the Service Provider shall, to the extent feasible: (i) act as agent
for the Receiving Party for purposes of providing such Service hereunder and in
the pursuit of any claims, issues, demands or actions against such third-party

 

-5-



--------------------------------------------------------------------------------

provider, in the Service Provider’s name but at the Receiving Party’s expense
and (ii) provide or make available to the Receiving Party copies of all such
licenses or agreements.

 

Section 3.02. Payments. (a) Each month, each Service Provider shall deliver a
statement to the Receiving Party for Services provided to such Receiving Party
and its Subsidiaries during the preceding month, and each such statement shall
set forth a brief description of each such Service and the amounts charged
therefor (the “Fee”) calculated in accordance with Section 3.02(b) for such
Service, and the aggregate of such amounts shall be due and payable by the
Receiving Party within thirty (30) days after the date of such statement.
Statements not paid within such thirty-(30)-day period shall be subject to late
charges, calculated based on a rate per annum equal to the “prime rate” as set
forth from time to time in The Wall Street Journal, Eastern Edition, “Money
Rates” column (or the maximum legal rate, whichever is lower), for each month or
portion thereof that the statement is overdue. Notwithstanding the foregoing,
with respect to any Service requiring the use of Service Provider-issued checks
or other fund transfers by the Service Provider on behalf of the Receiving Party
as specified in Section 3.01(g), if requested by the Service Provider in writing
to the Receiving Party, the Receiving Party shall either (i) provide the Service
Provider with immediately available funds equal to the amount of such check or
other fund transfer or (ii) cause an account designated for such purpose by the
Service Provider to be funded with such amounts, as requested by the Service
Provider, in each case on or prior to the date specified by the Service Provider
in such written request.

 

(b) Schedule 1, 2 or 3, as applicable, specifies the Fee applicable to each
Service, which Fee is based on historical allocation practices among Lazard
Group for such Services prior to the Separation.

 

Section 3.03. Disclaimer of Warranty. EXCEPT AS EXPRESSLY SET FORTH IN THIS
SERVICES AGREEMENT, THE SERVICES TO BE PURCHASED UNDER THIS SERVICES AGREEMENT
ARE FURNISHED AS IS, WHERE IS, WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE.

 

Section 3.04. Use of Services. Each Receiving Party shall not, and shall cause
its Affiliates not to, resell any Services to any person whatsoever or permit
the use of any Service by any person other than such Receiving Party or its
applicable Subsidiary.

 

Section 3.05. Records and Audit Rights. During the term hereof, each Service
Provider shall use commercially reasonable efforts to maintain records relating
to its Services in a manner similar to retention with respect to other
administrative services previously provided by such Service Provider, including
data relating to the determination of Fees payable by the Receiving Party of
such Service, and otherwise in accordance with the record management practices
and with at least the same degree of care and completeness as applicable to such
Service Provider at such time. Upon reasonable advance written notice to the
Service Provider, during the term hereof, the Receiving Party shall have the
right from time to time to request the Service Provider to give (and/or to cause
all Subsidiaries that are providing Services to the Receiving Party to give) the
Receiving Party or an agent of the Receiving Party whom the

 

-6-



--------------------------------------------------------------------------------

Receiving Party shall cause to agree with the Service Provider to abide by the
confidentiality terms set forth in Section 8.12 hereof reasonable access to
relevant books and records, data centers, processing facilities and relevant
staff members of the Service Provider and/or such Subsidiaries, to enable the
Receiving Party to audit, at the Receiving Party’s sole expense, any aspects of
the provision of Services by the Service Provider to the Receiving Party
(including the Fees invoiced by the Service Provider to the Receiving Party and
the Service Provider’s processing facilities, operating practices, policies,
processes and procedures relating to the Services); provided, however, that the
Receiving Party shall not have the right to conduct such audit more frequently
than once in any twenty four (24)-month rolling window. In the event that the
results of such audit reasonably indicate that the aggregate amounts paid by the
Receiving Party for the Services pursuant to Section 3.02 for such audited
period were greater or less than the aggregate Fees that were due for such
Services pursuant to Section 3.02, the applicable Parties will submit such
matters to the dispute resolution mechanisms set forth in Section 8.14 unless
the applicable Parties otherwise agree.

 

ARTICLE IV

 

TERM OF SERVICES

 

The provision of any Service shall commence on the date hereof and shall
terminate on (a) in the case of any Lazard LAZ-MD Service, December 31, 2014
(other than any administrative assistance with the preparation of U.S. Internal
Revenue Service Schedule K-1, “Partner’s Share of Income, Credits, Deductions,
Etc.”, or any successor schedule or form, for the members of LAZ-MD for the
fiscal year ended December 31, 2014, which Schedule shall be mailed to such
members as soon as practicable thereafter) and (b) in the case of any Lazard
LFCM Service or LFCM Service, December 31, 2008 or, in each case, if earlier,
the termination date specified on Schedule 1, 2 or 3, as applicable, with
respect to such Service; provided, that, unless otherwise specified on Schedule
1, 2 or 3, as applicable, such Service shall automatically renew for successive
one-year terms unless either party provides at least 180 days’ prior written
notice to the other party that such automatic renewal shall not occur.
Notwithstanding the foregoing sentence, any Service may be cancelled or reduced
in amount or any portion thereof on an earlier date (a) by mutual written
agreement of the Service Provider and the Receiving Party, (b) as provided in
Article VII or (c) by any Receiving Party upon 180 days’ prior written notice
thereof; provided, however, that, in the case of (b) and (c) (other than any
early termination of a Service because of a breach of this Agreement by the
Service Provider, a Change of Control of the Service Provider or a termination
of the Alliance Term), the Receiving Party shall pay to the Service Provider a
fee equal to the aggregate Fee for such cancelled or reduced Service for the
three most recently completed months prior to the date of cancellation or
reduction. Unless agreed otherwise by the relevant Parties, after any early
termination of a Service (or a portion of a Service) in accordance with the
proviso to the immediately preceding sentence, the Service Provider shall not be
obligated to reinstate such Service (or such portion) at a time subsequent to
the effective date of such termination.

 

-7-



--------------------------------------------------------------------------------

ARTICLE V

 

FORCE MAJEURE

 

No Service Provider shall be liable for any expense, loss or damage whatsoever
arising out of any interruption of Service or delay or failure to perform under
this Services Agreement that is due to acts of God, acts of a public enemy, acts
of terrorism, acts of a nation or any state, territory, province or other
political division thereof, fires, floods, epidemics, riots, theft, quarantine
restrictions, freight embargoes or other similar causes beyond the reasonable
control of such Service Provider. In any such event, any Service Provider’s
obligations hereunder shall be postponed for such time as its performance is
suspended or delayed on account thereof. Each Service Provider will promptly
notify the recipient of the Service, either orally or in writing, upon learning
of the occurrence of such event of force majeure. Upon the cessation of the
force majeure event, such Service Provider will use commercially reasonable
efforts to resume, or to cause any other relevant Service Provider to resume,
its performance with the least practicable delay.

 

ARTICLE VI

 

LIABILITIES

 

Section 6.01. Consequential and Other Damages. Notwithstanding anything to the
contrary contained herein, none of the Service Providers shall be liable to any
Receiving Party or any of its Subsidiaries or Affiliates or any of its, its
Subsidiary’s or its Affiliate’s employees, agents, members, managers, officers
and directors (collectively, “Representatives”), whether in contract, tort
(including negligence and strict liability) or otherwise, at law or equity, for
any special, indirect, incidental or consequential damages whatsoever (including
lost profits or damages calculated on multiples of earnings approaches) which in
any way arise out of, relate to or are a consequence of, the performance or
nonperformance by the Service Provider (or its applicable Subsidiary or
third-party service provider) hereunder or the provision of, or failure to
provide, any Service hereunder, including with respect to loss of profits,
business interruptions or claims of customers.

 

Section 6.02. Release and Indemnity. (a) LAZ-MD Holdings Release. Except as
specifically set forth in this Services Agreement, LAZ-MD Holdings hereby
releases each Lazard Service Provider and each of its Representatives
(collectively, the “Lazard Indemnitees”), from and against any and all claims,
demands, complaints, liabilities, losses, damages, costs and expenses
(collectively, “Damages”) arising from, relating to or in connection with the
provision of any Lazard LAZ-MD Service to, or the use of any Lazard LAZ-MD
Service by, LAZ-MD Holdings or any of its Affiliates or any other person using
such Lazard LAZ-MD Service, except to the extent that such Damages were caused
by acts or omissions of the applicable Lazard Service Provider or
Representative, which acts or omissions are finally determined by a court of
competent jurisdiction to be the result of the willful misconduct or gross
negligence of such person, in which case, such Lazard Indemnitee shall not be
entitled to the benefits of this Section 6.02(a) to the extent that such Damages
were caused by such willful misconduct or gross negligence.

 

-8-



--------------------------------------------------------------------------------

(b) LAZ-MD Holdings Indemnity. Except as specifically set forth in this Services
Agreement, LAZ-MD Holdings hereby agrees to indemnify, defend and hold harmless
the Lazard Indemnitees from and against any and all Damages arising from,
relating to or in connection with any demand, claim, proceeding or complaint by
a third party (each, a “Third-Party Claim”) in respect of the provision of any
Lazard LAZ-MD Service to, or the use of any Lazard LAZ-MD Service by, LAZ-MD
Holdings or any of its Affiliates or any other person using such Lazard LAZ-MD
Service, except to the extent that such Damages were caused by acts or omissions
of the applicable Lazard Service Provider or Representative, which acts or
omissions are finally determined by a court of competent jurisdiction to be the
result of the willful misconduct or gross negligence of such person, in which
case, such Lazard Indemnitee shall not be entitled to the benefits of this
Section 6.02(b) to the extent that such Damages were caused by such willful
misconduct or gross negligence.

 

(c) LFCM Holdings Release. Except as specifically set forth in this Services
Agreement, LFCM Holdings hereby releases the Lazard Indemnitees from and against
any and all Damages arising from, relating to or in connection with the
provision of any Lazard LFCM Service to, or the use of any Lazard LFCM Service
by, LFCM Holdings or any of its Affiliates or any other person using such Lazard
LFCM Service, except to the extent that such Damages were caused by acts or
omissions of the applicable Lazard Service Provider or Representative, which
acts or omissions are finally determined by a court of competent jurisdiction to
be the result of the willful misconduct or gross negligence of such person, in
which case, such Lazard Indemnitee shall not be entitled to the benefits of this
Section 6.02(c) to the extent that such Damages were caused by such willful
misconduct or gross negligence.

 

(d) LFCM Holdings Indemnity. Except as specifically set forth in this Services
Agreement, LFCM Holdings hereby agrees to indemnify, defend and hold harmless
the Lazard Indemnitees from and against any and all Damages arising from,
relating to or in connection with any Third-Party Claim in respect of the
provision of any Lazard LFCM Service to, or the use of any Lazard LFCM Service
by, LFCM Holdings or any of its Affiliates or any other person using such Lazard
LFCM Service, except to the extent that such Damages were caused by acts or
omissions of the applicable Lazard Service Provider or Representative, which
acts or omissions are finally determined by a court of competent jurisdiction to
be the result of the willful misconduct or gross negligence of such person, in
which case, such Lazard Indemnitee shall not be entitled to the benefits of this
Section 6.02(d) to the extent that such Damages were caused by such willful
misconduct or gross negligence.

 

(e) Lazard Group Release. Except as specifically set forth in this Services
Agreement, Lazard Group hereby releases each LFCM Service Provider and each of
its Representatives (collectively, the “LFCM Indemnitees”) from and against any
and all Damages arising from, relating to or in connection with the provision of
any LFCM Service to, or the use of any LFCM Service by, Lazard Group or any of
its Affiliates or any other person using such LFCM Service, except to the extent
that such Damages were caused by acts or omissions of the applicable LFCM
Service Provider or Representative, which acts or omissions are finally
determined by a court of competent jurisdiction to be the result of the willful
misconduct or gross negligence of such person, in which case, such LFCM
Indemnitee shall not be entitled to the benefits of this Section 6.02(e) to the
extent that such Damages were caused by such willful misconduct or gross
negligence.

 

-9-



--------------------------------------------------------------------------------

(f) Lazard Group Indemnity. Except as specifically set forth in this Services
Agreement, Lazard Group hereby agrees to indemnify, defend and hold harmless the
LFCM Indemnitees from and against any and all Damages arising from, relating to
or in connection with any Third-Party Claim in respect of the provision of any
LFCM Service to, or the use of any LFCM Service by, Lazard Group or any of its
Affiliates or any other person using such LFCM Service, except to the extent
that such Damages were caused by acts or omissions of the applicable LFCM
Service Provider or Representative, which acts or omissions are finally
determined by a court of competent jurisdiction to be the result of the willful
misconduct or gross negligence of such person, in which case, such LFCM
Indemnitee shall not be entitled to the benefits of this Section 6.02(f) to the
extent that such Damages were caused by such willful misconduct or gross
negligence.

 

(g) Indemnification Procedures. If a Third-Party Claim is made against any
person entitled to indemnification pursuant to Section 6.02 (an “Indemnified
Party”), and if such Indemnified Party intends to seek indemnity with respect
thereto under Section 6.02, such Indemnified Party shall promptly notify in
writing the party obligated to indemnify such Indemnified Party (the
“Indemnifying Party”) of the nature of the claim. The failure by the Indemnified
Party to give notice as provided above shall not relieve the Indemnifying Party
of its obligations under this Article VI, except to the extent that the
Indemnifying Party’s rights are actually prejudiced as a result of such failure
to give notice. Upon receipt of notice of the assertion of a claim, the
Indemnifying Party shall have the right to assume, reasonably and promptly, the
defense of the claim at its own expense. The Indemnified Party shall have the
right to employ separate counsel and to participate in (but not control) any
such action, but the fees and expenses of such counsel shall be at the expense
of the Indemnified Party. If the Indemnifying Party does not reasonably promptly
assume the defense, the Indemnified Party shall have the right to employ counsel
and to control the defense against the claim, and the reasonable fees and
expenses of such counsel shall be at the expense of the Indemnifying Party. The
Indemnifying Party shall not enter into any settlement of a claim that includes
any term other than just a payment of money, nor any settlement of a claim that
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to the Indemnified Party a full release from all liability with
respect to the claim, in each case, without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld). The
Indemnified Party, if it shall control the defense of the claim, shall not enter
into any settlement of a claim without the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld). The
Indemnified Party shall provide all reasonable cooperation and assistance, at
the Indemnifying Party’s expense, in the defense of any claim for which
indemnification is available and shall furnish such records, information,
testimony and attend such conferences, discovery proceedings, hearings, trials
and appeals as may reasonably be requested.

 

ARTICLE VII

 

TERMINATION

 

Section 7.01. Termination. The obligation of any Service Provider to provide or
cause to be provided any Service shall cease on the earlier of (a) the date on
which the provision of such Services has terminated or been canceled pursuant to
Article IV, or (b) the date on which

 

-10-



--------------------------------------------------------------------------------

such Service is terminated by any Party in accordance with the terms of Section
7.02. This Services Agreement shall terminate, and all provisions of this
Services Agreement shall become null and void and of no further force and
effect, except for the provisions set forth in Section 7.04, on the date on
which no Service Provider has any obligation to provide any Service under this
Services Agreement.

 

Section 7.02. Breach of Services Agreement; Change of Control; Termination of
Alliance Term. (a) Subject to Article V, in the event of a material breach by
any Service Provider or any Receiving Party of any of its material obligations
under this Services Agreement, including any failure by a Receiving Party to
make payments to the Service Provider when due, that is not cured in all
material respects within 30 days after receiving written notice thereof from the
non-breaching Party, the non-breaching Party may terminate this Services
Agreement immediately with respect to the Services provided between the
non-breaching Party and the breaching Party by providing written notice of such
termination.

 

(b) In addition to the foregoing, either Lazard Group or LFCM Holdings may, upon
at least 180 days’ prior written notice to the other, terminate this Services
Agreement with respect to the Lazard LFCM Services or LFCM Services upon a
Change of Control of LFCM Holdings or Lazard Group, or upon termination or
expiration of the Alliance Term (as defined in that certain Business Alliance
Agreement, dated as of the date hereof (the “Business Alliance Agreement”), by
and between Lazard Group and LFCM Holdings). Either Lazard Group or LAZ-MD
Holdings may, upon at least 180 days’ prior written notice to the other,
terminate this Services Agreement with respect to the Lazard LAZ-MD Services
upon a Change of Control of LAZ-MD Holdings or Lazard Group. For purposes of
this Section 7.02(b), a “Change of Control” means, with respect to any person
(the “Target Person”), the consummation of any transaction or series of related
transactions involving: (i) any purchase or acquisition (whether by way of
merger, share exchange, consolidation, business combination, consolidation or
similar transaction or otherwise) by another person or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended), other than any Affiliate of the Target Person prior to such
transaction or series of related transactions (an “Acquiring Person”), of either
(A) the majority of the securities entitled to elect the board of directors or
equivalent governing body of the Target Person, or (B) all or substantially all
of the assets of the Target Person and its Subsidiaries, taken together as a
whole; or (ii) any sale, lease, exchange, transfer, license or disposition of
all or substantially all of the assets of the Target Person and its
Subsidiaries, taken together as a whole, to an Acquiring Person; provided,
however, that (x) the Separation shall not be deemed to be a Change of Control
and (y) any sale, transfer or disposition of all or part of Lazard Alternative
Investment Holdings LLC or its Subsidiaries pursuant to the North American
Option (as defined in the Business Alliance Agreement) or the European Option
(as defined in the Business Alliance Agreement) shall not be deemed to be a
Change of Control.

 

Section 7.03. Sums Due. In the event of a termination of this Services
Agreement, the Service Providers shall be entitled to the immediate payment of,
and the Receiving Party shall, within five (5) Business Days, pay to the Service
Providers, all accrued amounts for Services, taxes and other amounts due under
this Services Agreement as of the date of termination. Payments not made within
five (5) Business Days of termination of this Services Agreement shall be
subject to late charges as provided in Section 3.02(a).

 

-11-



--------------------------------------------------------------------------------

Section 7.04. Effect of Termination. Sections 3.02, 3.03, 3.05, 7.03, this
Section 7.04 and Article VI and Article VIII hereof shall survive any
termination of this Services Agreement.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01. Assignment. This Services Agreement shall bind and inure to the
benefit of and be enforceable by the Parties hereto and their respective
successors and permitted assigns. No Party may assign its rights or obligations
under this Services Agreement without the prior written consent of the other
Parties hereto . Any purported assignment or transfer in violation of this
Section 8.01 shall be null and void and of no effect.

 

Section 8.02. No Third-Party Beneficiaries. Except as provided in Section 6.02,
this Services Agreement is for the sole benefit of the Parties and their
successors and permitted assigns, and nothing herein expressed or implied shall
give or be construed to give to any person, other than the Parties and their
successors and permitted assigns, any legal or equitable rights hereunder,
whether as third-party beneficiaries or otherwise.

 

Section 8.03. Amendments. Except as otherwise provided in this Services
Agreement, including Section 8.13(b), no amendment to this Services Agreement
shall be effective unless it shall be in writing and signed by each Party
hereto; provided, however, that (a) Lazard Group and LFCM Holdings shall have
the right to amend, by mutual written agreement, any provision of this Services
Agreement to the extent related solely to the Lazard LFCM Services or the LFCM
Services; and (b) Lazard Group and LAZ-MD Holdings shall have the right to
amend, by mutual written agreement, any provision of this Services Agreement to
the extent related solely to the Lazard LAZ-MD Services.

 

Section 8.04. Waivers. No failure or delay on the part of any Party in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Parties hereunder are cumulative
and are not exclusive of any rights or remedies which they would otherwise have
hereunder. No provision of this Services Agreement may be waived except pursuant
to a writing executed by the waiving Party.

 

Section 8.05. Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or sent
by facsimile or sent, postage prepaid, by registered, certified or express mail
or reputable overnight courier service and shall be deemed given when so
delivered by hand or facsimile, or if mailed, three days after mailing (one
business day in the case of express mail or overnight courier service), as
follows (or at such other address for a Party as shall be specified by notice
given in accordance with this Section 8.05):

 

-12-



--------------------------------------------------------------------------------

(a) If to Lazard Group:

 

Lazard Group LLC

30 Rockefeller Plaza

New York, New York 10020

Attention: General Counsel

Fax: (212) 332-5972

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Adam D. Chinn, Esq. and Craig M. Wasserman, Esq.

Fax: (212) 403-2000

 

If to LAZ-MD Holdings, to:

 

LAZ-MD Holdings LLC

30 Rockefeller Plaza

New York, New York 10020

Attention: Board of Directors

Fax: (212) 332-5972

 

If to LFCM Holdings, to:

 

LFCM Holdings LLC

30 Rockefeller Plaza

New York, New York 10020

Attention: Chief Executive Officer

Fax: (212) 332-1789

 

Section 8.06. Exhibits and Schedules; Interpretation. The headings contained in
this Services Agreement or in any Schedule are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Services
Agreement. All Schedules referred to herein are hereby incorporated in and made
a part of this Services Agreement as if set forth in full herein. Any
capitalized terms used in any Schedule but not otherwise defined therein, shall
have the meaning as defined in this Services Agreement. When a reference is made
in this Services Agreement to an Article, Section or Schedule, such reference
shall be to an Article or Section of, or a Schedule to, this Services Agreement
unless otherwise indicated. For all purposes hereof, the terms “include” and
“including” shall be deemed followed by the words “without limitation.” The
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Services Agreement shall refer to this Services Agreement as a whole and
not to any particular provision of this Services Agreement. No provision of this
Services Agreement shall be interpreted or construed against any Party hereto
solely because such Party or its legal representative drafted such provision.

 

-13-



--------------------------------------------------------------------------------

Section 8.07. Counterparts. This Services Agreement may be executed in two or
more counterparts, and by facsimile, each of which shall be deemed to be an
original, but all of which shall constitute one and the same agreement.

 

Section 8.08. Entire Agreement. This Services Agreement, including the
Schedules, the Separation Agreement, the Business Alliance Agreement and the
License Agreement (as defined in the Business Alliance Agreement) constitute the
entire agreement and understanding among the Parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings and
negotiations, both written and oral, between the Parties with respect to the
subject matter of this Services Agreement. No representation, inducement,
promise, understanding, condition or warranty not set forth herein has been made
or relied upon by any Party hereto.

 

Section 8.09. Severability. If any term or other provision of this Services
Agreement is invalid, illegal or incapable of being enforced by any applicable
rule of law or public policy, all other conditions and provisions of this
Services Agreement shall nevertheless remain in full force and effect so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties hereto shall negotiate in good faith to modify this
Services Agreement so as to effect the original intent of the Parties as closely
as possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the extent possible.

 

Section 8.10. Delaware Court. Each of the Parties agrees that all actions or
proceedings arising out of or in connection with this Services Agreement, or for
recognition and enforcement of any judgment arising out of or in connection with
this Services Agreement, shall be tried and determined exclusively in the state
or federal courts in the State of Delaware, and each of the Parties hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect to its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid courts. Each of the Parties hereby expressly
waives any right it may have to assert, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any such action or
proceeding: (a) any claim that it is not subject to personal jurisdiction in the
aforesaid courts for any reason; (b) that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts; and (c) that (i) any of the aforesaid courts is an inconvenient or
inappropriate forum for such action or proceeding, (ii) venue is not proper in
any of the aforesaid courts and (iii) this Services Agreement, or the subject
matter hereof or thereof, may not be enforced in or by any of the aforesaid
courts.

 

Section 8.11. Governing Law. THIS SERVICES AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH
STATE WHICH WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER STATE.

 

-14-



--------------------------------------------------------------------------------

Section 8.12. Confidentiality; Title to Data. (a) Each of the Parties agrees
that any confidential information of the other Party received in the course of
performance under this Services Agreement shall be kept strictly confidential by
the Parties, except that each of Lazard Group and LFCM Holdings may, for the
purpose of providing Services pursuant to this Services Agreement, disclose such
information to any of its Subsidiaries or to third-party Service Providers;
provided that any such third party shall have agreed to be bound by this Section
8.12; and any Party may disclose such information to the extent reasonably
necessary in connection with the enforcement of this Services Agreement or as
required by law, any Governmental Authority or legal process, including any tax
audit or litigation or if requested by any Governmental Authority. The
obligations under this Section 8.12 shall not apply to (i) information that
becomes generally available to the public other than as a result of a
disclosure, directly or indirectly, by the receiving Party or its Affiliates;
(ii) information that becomes available to a party on a non-confidential basis
from a source other than the other Party (provided that such source is not known
by such party to be bound by a confidentiality agreement with or other
obligation of secrecy to the other Party); (iii) information to the extent
required by a court of competent jurisdiction or other Governmental Authority or
otherwise as required by law, including disclosure obligations imposed under the
United States federal securities laws; or (iv) information on a “need-to-know”
basis under an obligation of confidentiality to its, its Affiliates, and its and
its Affiliates’ consultants, legal counsel, employees, directors, officers,
accountants, banks and other financing sources and their advisors.

 

(b) LAZ-MD Holdings and LFCM Holdings acknowledge that neither of them will
acquire any right, title or interest (including any license rights or rights of
use) in any firmware or software, and the licenses therefor that are owned by
any Lazard Service Provider, by reason of the provision of the Lazard LAZ-MD
Services or the Lazard LFCM Services provided hereunder. Lazard Group
acknowledges that it will not acquire any right, title or interest (including
any license rights or rights of use) in any firmware or software, and the
licenses therefor that are owned by any LFCM Service Provider, by reason of the
provision of the LFCM Services provided hereunder.

 

Section 8.13. Administrative Representatives. (a) The Chief Financial Officer of
Lazard Group, a Director designated by the Board of Directors of LAZ-MD
Holdings, and the Chief Financial Officer of LFCM Holdings shall serve as
administrative representatives (“Administrative Representative(s)”) of Lazard
Group, LAZ-MD Holdings and LFCM Holdings, respectively, to facilitate day-to-day
communications and performance under this Services Agreement. Each Party may
treat an act of an Administrative Representative of any other Party as being
authorized by such other Party to act for and bind such Party. Each Party may
replace its Administrative Representative by giving written notice of the
replacement to the other Parties.

 

(b) No additional schedules, modifications to the existing Schedule or
modifications or amendments to this Services Agreement shall be effective unless
and until executed by the Administrative Representatives of each of the Service
Provider and the Receiving Party with respect to such Service.

 

Section 8.14. Dispute Resolution. If the Parties are unable to resolve any
service or performance issues or if there is a material breach of this Services
Agreement that has not been corrected within thirty (30) days of receipt of
notice of such breach, the Administrative

 

-15-



--------------------------------------------------------------------------------

Representatives of the Parties in dispute shall meet promptly to review and
resolve such issues and breaches in good faith (the date on which such persons
first so meet, the “Discussion Date”). If such persons are unable to fully
resolve any such issues and breaches in good faith promptly after the Discussion
Date, any remaining disputes shall be resolved in accordance with Section 8.10.

 

Section 8.15. Overriding Obligations. Notwithstanding anything to the contrary,
no term of this Services Agreement or the Schedules hereto shall have the effect
of obliging either Party or any of their respective Subsidiaries to breach any
legal or regulatory obligation to which such person may be subject, by virtue of
either requiring such person to act in a particular manner or refrain from doing
so.

 

[Rest of the page intentionally left blank]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Services Agreement as of the
date first written above.

 

LAZ-MD HOLDINGS LLC

By:  

/s/ Scott D. Hoffman

   

Name:

 

Scott D. Hoffman

   

Title:

 

Member

LFCM HOLDINGS LLC

By:  

/s/ Michael J. Castellano

   

Name:

 

Michael J. Castellano

   

Title:

 

Authorized Signatory

LAZARD GROUP LLC

By:  

/s/ Michael J. Castellano

   

Name:

 

Michael J. Castellano

   

Title:

 

Chief Financial Officer

 

[Signature Page to Administrative Services Agreement]

 